internal_revenue_service department of the treasury significant index number washington dc contact person telephone number in reference to t ep ra t1 date dmarck- lb00 attn legend employer a state b plan x dear this is in response to a ruling_request dated date concerning the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted employer a a political_subdivision of state b sponsors plan x a governmental_plan under code sec_414 for the benefit of its employees plan x requires mandatory employee contributions and is qualified under code sec_401 plan x provides that when a participant terminates employment the participant may receive a refund of contributions previously made to plan x upon receipt of these refunded contributions the participant’s contributory service credits are forfeited former participant is subsequently rehired within two years such participant may elect to redeposit an amount equal to any contributions that have been previously been refunded if the plus interest in addition a member can purchase additional credited service if the participant was previously employed as a policeman or fireman was covered under another retirement_system transfers to the plan x employees’ savings fund the amount that he or she previously contributed to the other retirement_system and the interest credited thereon and is not entitled to a benefit under that other system under conditions specified in state b statutes plan x and policy as proposed to be revised proposed policy participants may elect to purchase additional service_credit for example a participant may purchase credit for time spent on leave for a period of up to five years of military service provided that the member is reemployed by employer a within one year of the termination of such military service and he or she repays to the employees’ savings fund any accumulated_contributions he or she previously withdrew plus interest thereon in addition participants may purchase additional service_credit if prior to date the participant had been a full-time temporary employee or in certain positions of employment that were excluded from plan x because they were less that full-time if the participant has made contributions to or been a non-contributory member of another public_retirement_system and is not receiving or eligible to receive a retirement benefit from another public_retirement_system for the same credited service and if the participant began employment prior to date and waived participation in plan x for the first six months of employment pursuant to the provisions of plan x then in effect statutes in state b also provide that a contributing member of a state retirement_system may elect to transfer service credits to plan x if the retirement boards for the plans agree to transfer and neither system incurs unfunded liabilities as a result of the transfer under the uniformed_services employment and reemployment_rights act of certain employees of employer a who are reemployed after a period of uniformed service may be entitled to credited service under plan x for the period of their absence under u s c employer a can require that any such individual pay to plan x an amount equal to the employee contributions that the individual would have had to make during the period of absence based on projected pay proposed policy dollar_figure further provides that if a member elects to purchase additional service_credit the member's decision to purchase the credited service and the decision to do so by payroll reduction is irrevocable payroll deduction will only be ended when all the required_payments have been made or the member either terminates employment or becomes totally and permanently disabled in addition if a member's compensation is reduced to an amount that is insufficient to provide for the agreed amount of payroll reduction the obligation to purchase the credited service continues and the plan x retirement board will adjust the amount of the payroll reduction the member must sign a payroll reduction authorization form for the credited service to be purchased based on the foregoing facts and representations you have requested the following rulings pursuant to code sec_414 amounts picked up by employer a under the provisions of plan x proposed policy dollar_figure and the employee’s agreement relating thereto even though designated as member contributions will be treated as employer contributions pursuant to code sec_414 and sec_402 amounts picked up by employer a under the provisions of plan x proposed policy dollar_figure and the empioyee’s agreement relating thereto are excluded from the gross_income of the employee at the time they are paid to plan x by employer a and will be included in gross_income in accordance with code sec_402 pursuant to code sec_3401 amounts picked up by employer a under the provisions of plan x proposed policy dollar_figure and the employee’s agreement relating thereto will not constitute wages for federal income taxwithholding purposes code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for p46 purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate proposed policy dollar_figure provides the following that a member may purchase additional service_credit under plan x pursuant to a binding irrevocable payroll reduction agreement these contributions will be picked up by employer a although they are designated as employee contributions members will not have the option to receive the amounts under the agreement directly instead of having them contributed to plan x accordingly we conclude that the contributions picked up by employer a pursuant to proposed policy dollar_figure and the payroll reduction agreements satisfy the requirements of code sec_414 these amounts picked up by employer a for employees shall be treated as employer contributions and will not be includable in employees’ gross_income for the taxable_year in which such amounts are contributed because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from employees’ salaries with respect to such picked up amounts the effective date for the commencement of the proposed pick up as specified in proposed policy dollar_figure cannot be any earlier than the later of the date the proposed policy is signed or put into effect for purposes of the application of code sec_414 it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that plan x will be qualified under code sec_401 at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as the whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_312 v b this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours ohran aw tea john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice ce 2h
